Citation Nr: 1544865	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1980 to October 1980, from August 1982 to March 1988, and from December 1990 to September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD symptoms result in occupation and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the issue decided in the instant document, VA provided adequate notice in in a letter sent to the Veteran in July 2012.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to the issue decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Additionally, VA provided an examination and opinion in October 2012, as well as an addendum opinion in May 2013.  The resulting reports describe the Veteran's psychiatric symptoms, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds them collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Increased Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in June 2014, and therefore the use of the DSM-IV is proper.

Of record are numerous psychiatric treatment records prior to the Veteran's claim period for PTSD.  For instance, November 2003 private treatment records document the Veteran receiving treatment for frequent intense panic attacks with a history of anxiety symptoms.  Around that time, the Veteran received diagnoses of PTSD, panic disorder, and agoraphobia.  A June 2007 private medical opinion from Dr. S.W. corroborates the past diagnoses of record.  

The Veteran filed a claim of entitlement to service connection for PTSD in June 2012.  He was subsequently afforded a VA examination for this condition in October 2012.  The examiner diagnosed the Veteran with PTSD, opining that it resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted a history of agoraphobia and panic attacks associated with PTSD during the Veteran's service in Germany.  During the clinical interview, the Veteran described not having any close friends.  He would coach high school sports as a volunteer.  He also described taking a class at a college and telecommuting for additional classes.  The Veteran reported that he received a bachelor's degree in 2005, but he had to take all courses at his home on the computer because he was unable to leave his house.  

Upon examination, recorded symptoms included avoidance, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  These symptoms would cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  When asked to provide symptoms that applied to the Veteran's diagnosis of PTSD, the examiner listed depressed mood, anxiety, panic attacks more than once a week, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  In listing the avoidance criteria for the Veteran's diagnosis of PTSD, the examiner found evidence of a markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, and a restricted range of affect.  As a result of these symptoms, the examiner assigned a GAF score of 52, which generally reflects moderate symptomatology.  

Because of the Veteran's psychiatric history included other diagnoses, to include a panic disorder and agoraphobia, an addendum opinion from the same examiner was sought in order to reconcile the different diagnoses.  The examiner provided this opinion in May 2013.  The examiner explained that the Veteran was likely predisposed to anxiety prior to military service, and military stressors likely triggered the anxiety symptoms.  The examiner further indicated that the Veteran's agoraphobia had resolved and that the manifestations of anxiety were likely related to his diagnosis of PTSD.  

Next, the Board notes that the Veteran's occupational history demonstrates symptoms such as impaired impulse control and anger.  In his March 2013 notice of disagreement, the Veteran reported numerous instances where his occupational status was impacted as a result of him impulsively speaking out against supervisors.  He separated from his last full time position due to an instance involving a disagreement with his supervisors.  When he later was employed with the same employer as a substitute teacher, he ceased receiving on-call requests when he reportedly called the principal a bigger bully than any of the students in the school.  He was reportedly demoted from being a safety officer at the fire department due to his problems with supervisors.  This history demonstrates a lack of impulse control due to anger, which is a symptom attributable to the Veteran's psychiatric disability.  

The Board has considered all the evidence of record in light of the criteria noted above, and finds that by resolving all reasonable doubt in favor of the Veteran, the severity of the Veteran's service-connected PTSD during the entire period on appeal more nearly approximates the criteria for a 70 percent disability rating.  After a thorough review of the record, the Board finds that the Veteran's PTSD manifests as depressed mood, anxiety, panic attacks more than once a week, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired impulse control.  The Veteran also has demonstrated difficulty in establishing and maintaining friendships.  

Although the Veteran admittedly does not experience some of the symptoms necessary for a 70 percent rating, the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that interfere with his daily functioning and relationships with others and cause considerable difficulty in adapting to stressful circumstances.  It all supports a finding that the Veteran's symptoms overall are of such frequency, severity, and duration as to equate to those listed for a 70 percent evaluation.  See Vazquez-Claudio, supra.  Poor judgment, distant affect, increased depression and isolation, anxiety, depression, and difficulty in most aspects of social, work, and familial life, appear to significantly affect his ability to function independently, appropriately, and effectively.

However, the Veteran's psychiatric impairment cannot be described as "total," and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  The symptoms required for such an evaluation or their equivalent are neither complained of nor observed by medical health care providers, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Moreover, his symptoms do not equate in frequency, severity or duration to total social and occupational impairment. In summary, while the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating as total social and occupational impairment is not shown.

Therefore, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent disability rating, but no higher for the entire appeal period. 


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD is granted.  


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  More specifically, the Veteran's March 2013 VA Form 21-8940 Application for Increased Compensation Based on Unemployability lists PTSD as the primary reason for his unemployability.   

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015). Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Board is assigning a 70 percent disability rating for PTSD in the instant decision.  Thus, based on that disability alone, the threshold schedular requirements of 38 C.F.R. § 4.16(a) are met in this case.  The Veteran is also in receipt of a 50 percent disability rating for sleep apnea, a 10 percent disability rating for frontal sinusitis, a 10 percent disability rating for hypertrophic gastritis, and a 10 percent disability rating for migraines.  

The Board notes that the October 2012 VA examiner found that the Veteran's PTSD resulted in difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  This report is corroborated by the Veteran's March 2013 notice of disagreement, in which he discussed the various reasons he ceased employment for previous employers.  Unfortunately, this is not the same as being unemployable.  There are no expert opinions of record that address whether the Veteran can secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  As is, the record does not contain sufficient medical upon which the Board can base a decision. Thus, a VA examination to assess the issue of the Veteran's entitlement to TDIU is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate VA examination with respect to his TDIU claim, to be conducted, if possible, by a vocational rehabilitation specialist. The claims file should be made available to the examiner and all appropriate tests should be performed. 

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities impact his occupational functioning, i.e., does it render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All findings and conclusions should be supported by a rationale.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


